TDCJ Offender Details                                                                                                                                Page 1 of2


                                                                                                                    [H)difij.JIM




 Offender Information Details
    Return to Search list



 SID Number:                                                                                    08330735

 TDCJ Number:                                                                                   01607287

 Name:                                                                                          AMAYA, REYNALDO

 Race:                                                                                           H

 Gender:                                                                                         M
 DOB:                                                                                            1965-11-05

 Maximum Sentence Date:                                                                          2027-09-04

 Current Facility:                                                                               POLUNSKY

 Projected Release Date:                                                                        2027-09-04

 Parole Eligibility Date:                                                                        2018-09-04

 Offender Visitation Eligible:                                                                   YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                                                                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                                                                       Will be determined when release date is scheduled.

 Scheduled Release Location:                                                                   Will be determined when release date is scheduled.


  ~.~~:~>~:>,~ ~:->:>\.,f'{ "'   (   ~,. ~   ,.'t"':,''j-':~   ' ->~,   : . .-:       '


. .: ·P~fQ!~i'Reyi~w•lnf~fmati.qn,··.
 Offense History:
       Offense                                                                            Sentence                  Case       Set;1tence (YY -MM-
                                        Offense                                                        County
        Date                                                                                Date                     No.               DD)
                             I                                                    I                  I          I          i


http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=08330735                                                                      7/16/2015